        Case 5:20-cv-00050-LCB Document 77 Filed 03/16/20 Page 1 of 5                       FILED
                                                                                   2020 Mar-16 PM 03:28
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION
 MICHAEL BURBRIDGE,                        )
 Individually and on behalf of all         )
 others similarly situated,                )
                                           )
       Plaintiff,                          )
                                           )
 V.                                        )    Case No.: 5:20-cv-50-LCB
                                           )
 ADTRAN INC., et al.,                      )
                                           )
       Defendants.                         )

                                      ORDER

      This putative class action was brought under the Securities Exchange Act of

1934 for claims relating to ADTRAN securities acquired between February 28, 2019

and October 9, 2019. Plaintiff Michael Burbridge filed this action in the U.S. District

Court for the Southern District of New York on October 17, 2019. (Doc. 1).

ADTRAN investors were issued notice of the lawsuit and informed that the deadline

to file a motion seeking appointment as lead plaintiff was to be December 16, 2019.

(See Doc. 40). On the day of the deadline, investors Michael Burbridge and Reza

Adhami, Ph.D. properly filed competing motions to be appointed as lead plaintiff.

(Docs. 11 & 14). In January 13, 2020, the case was transferred to the Northern

District of Alabama and assigned to U.S. Magistrate Judge Herman N. Johnson

(Docs. 31 & 32); four days later, it was reassigned to this Court. (Doc. 38). On


                                          1
        Case 5:20-cv-00050-LCB Document 77 Filed 03/16/20 Page 2 of 5




January 28, 2020, Burbridge and Adhami filed a Joint Stipulation Among Plaintiffs

and Proposed Order Appointing Co-Lead Plaintiffs and Counsel. (Doc. 40). The

Court held a hearing on these filings, following which the parties were ordered to

submit further briefing on the proposed appointments. (Minute entry dated February

21, 2020; Doc.73). The issues have since been briefed. (Doc. 76).

      In class actions brought under federal securities law, the Court shall, upon

motion, “appoint as lead plaintiff the member or members of the purported plaintiff

class that the court determines to be most capable of adequately representing the

interests of class members” (the “most adequate plaintiff”). Private Litigation

Securities Reform Act, 15 U.S.C.A. § 78u-4(a)(3)(B)(i) (2010). “[S]ubject to the

approval of the court,” the most adequate plaintiff shall then select counsel to

represent the class. Id. at § 78u-4(a)(3)(B)(v).

      Having considered the parties’ filings, argument by counsel, and the

applicable law, the Court hereby APPOINTS Burbridge and Adhami as Co-Lead

Plaintiffs and APPROVES of Co-Lead Plaintiffs’ selection of Glancy Prongay &

Murray and Hagens Berman Sobol Shapiro LLP as Co-Lead Counsel and Ward &

Cooper, LLC as Liaison Counsel.

      In accordance with Co-Lead Plaintiffs Joint Stipulation and Proposed Order

(Doc. 40), it is further ORDERED that:




                                           2
           Case 5:20-cv-00050-LCB Document 77 Filed 03/16/20 Page 3 of 5




      1.       Co-Lead Counsel shall have the following responsibilities and duties,

to be carried out either personally or through counsel whom Co-Lead Counsel shall

designate:

               a.    to coordinate the briefing and argument of any and all motions;

               b.    to coordinate the conduct of any and all discovery proceedings;

               c.    to coordinate the examination of any and all witnesses in

      depositions;

               d.    to coordinate the selection of counsel to act as spokesperson at

      all pretrial conferences;

               e.    to call meetings of the plaintiffs’ counsel as deemed necessary

      and appropriate from time to time;

               f.    to coordinate all settlement negotiations with counsel for

      defendants;

               g.    to coordinate and direct the pretrial discovery proceedings and

      the preparation for trial and the trial of this matter, and to delegate work

      responsibilities to selected counsel as may be required;

               h.    to coordinate the preparation and filings of all pleadings; and

               i.    to supervise all other matters concerning the prosecution or

      resolution of the claims asserted in the Action.




                                           3
           Case 5:20-cv-00050-LCB Document 77 Filed 03/16/20 Page 4 of 5




      2.       No motion, discovery request, or other pretrial proceedings shall be

initiated or filed by any plaintiffs without the approval of Co-Lead Counsel, so as to

prevent duplicative pleadings or discovery by plaintiffs. No settlement negotiations

shall be conducted without the approval of Co-Lead Counsel.

      3.       Service upon any plaintiff of all pleadings, motions, or other papers in

the Action, except those specifically addressed to a plaintiff other than the Co-Lead

Plaintiffs, shall be completed upon service of Co-Lead Counsel.

      4.       Co-Lead Counsel shall be the contact between plaintiffs’ counsel and

defendants’ counsel, as well as the spokespersons for all plaintiffs’ counsel, and shall

direct and coordinate the activities of plaintiffs’ counsel. Co-Lead Counsel shall be

the contact between the Court and plaintiffs and their counsel.

      5.       Within ten (10) days of this Order, Co-Lead Counsel shall meet and

confer with Defendants’ counsel and present a proposed scheduling order to this

Court regarding the filing of an amended complaint and Defendants’ response

thereto.

      The Clerk of Court is thus DIRECTED to TERMINATE Michael

Burbridge’s Motion for Appointment as Lead Plaintiff and Approval of Lead

Counsel (Doc. 11) and Reza Adhami, Ph.D.’s Motion to Appoint Lead Plaintiff and

Approve Selection of Lead Counsel (Doc. 14).




                                           4
 Case 5:20-cv-00050-LCB Document 77 Filed 03/16/20 Page 5 of 5




DONE and ORDERED this March 16, 2020.



                          _________________________________
                          LILES C. BURKE
                          UNITED STATES DISTRICT JUDGE




                               5
